     Case 2:19-cv-06182-DSF-PLA Document 42-13 Filed 03/09/20 Page 1 of 2 Page ID
                                      #:1677



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                   Case No.: 2:19-cv-6182-DSF-PLA
14                                                  Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR            DEFENDANT CITY OF LOS
16
     ALL, an unincorporated association,           ANGELES’ EVIDENTIARY
17   ASSOCIATION FOR RESPONSIBLE and               OBJECTIONS TO EVIDENCE
     EQUITABLE PUBLIC SPENDING an                  FILED IN SUPPORT OF
18
     unincorporated association,                   PLAINTIFFS’ MOTION FOR
19                                                 PRELIMINARY INJUNCTION
                    Plaintiffs,
20                                          [City’s Opposition; Supporting
        vs.                                 Declarations; RJN filed concurrently]
21 CITY OF LOS ANGELES, a municipal entity;
22 DOES 1-50,                                Date: March 30, 2020
               Defendant(s).                 Time: 1:30 p.m.
23                                           Ctrm: 7D
24
25
26
27
28
        CITY’S EVIDENTIARY OBJECTIONS TO EVIDENCE FILED ISO PLAINTIFFS’ MOTION FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 42-13 Filed 03/09/20 Page 2 of 2 Page ID
                                      #:1678




 1         Defendant City of Los Angeles (“City”) objects to the following evidence filed in
 2   support of Plaintiffs’ Motion for Preliminary Injunction (Dkt. No. 38):
 3   Objections to Declaration of Phuong Nguyen (Dkt. No. 38-6):
 4         1.     Paragraph 5, page 1, lines 25-26: Statement “I was present when the
 5   organization connected with him again during outreach, and he [Muhammad] told us
 6   that he moved because of the sweep.” Objection that the statement constitutes
 7   inadmissible hearsay being offered for the truth of the matter asserted and for which no
 8   hearsay exception applies. FRE 801, 802.
 9         2.     Paragraph 5, page 2, lines 1-3: Statement “I have personally been present
10   on multiple occasions where members told us they had moved because of the sweeps.”
11   Objection that the statement constitutes inadmissible hearsay being offered for the truth
12   of the matter asserted and for which no hearsay exception applies. FRE 801, 802.
13   Objections to Declaration of Adrian Riskin (Dkt. No. 38-1)
14         3.     Paragraph 6, page 2, lines 1-3, and Exhibit A: Statement “Attached as
15   Exhibit A to this declaration are true and collection copies of the daily clean-up
16   scheduled from February 12, 2020 through February 24, 2020.” Objection, Relevance
17   FRE 402, 403.
18
19   Dated: March 9, 2020            MICHAEL N. FEUER, City Attorney
                                     KATHLEEN KENEALY, Chief Assistant City Attorney
20                                   SCOTT MARCUS, Chief, Civil Litigation Branch
21                                   FELIX LEBRON, Deputy City Attorney
                                     A. PATRICIA URSEA, Deputy City Attorney
22
23                                          By: /s/ A. Patricia Ursea
24                                          A. PATRICIA URSEA
                                            Deputy City Attorney
25
                                            Attorneys for Defendant
26                                          CITY OF LOS ANGELES
27
28
                                                 1
        CITY’S EVIDENTIARY OBJECTION TO EVIDENCE FILED IN SUPPORT OF PLAINTIFFS’ MOT. FOR P.I.
